EXHIBIT 10.3

EXECUTION COPY

GOLDMAN, SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | Tel: 212 902
1000

Opening Transaction

To:

 

Advanced Medical Optics, Inc.
1700 East St Andrew Place
Santa Ana, CA 92705

 

 

 

A/C:

 

001825959

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Re:

 

Prepaid Enhanced VWAP Repurchase Transaction

 

 

 

Ref. No:

 

SDB1621246575

 

 

 

Date:

 

June 7, 2006

This master confirmation (this “Master Confirmation”), dated as of June 7, 2006,
is intended to supplement the terms and provisions of certain Transactions
(each, a “Transaction”) entered into from time to time between Goldman, Sachs &
Co. (“GS&Co.”) and Advanced Medical Optics, Inc. (“Counterparty”). This Master
Confirmation, taken alone, is neither a commitment by either party to enter into
any Transaction nor evidence of a Transaction.  The terms of any particular
Transaction shall be set forth in a Supplemental Confirmation in the form of
Schedule A hereto (a “Supplemental Confirmation”), which shall reference this
Master Confirmation and supplement, form a part of, and be subject to this
Master Confirmation.  This Master Confirmation and each Supplemental
Confirmation together shall constitute a “Confirmation” as referred to in the
Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation.  This Master Confirmation and each Supplemental Confirmation
evidences a complete binding agreement between the Counterparty and GS&Co. as to
subject matter and the terms of each Transaction to which this Master
Confirmation and such Supplemental Confirmation relates and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency—Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without regard to the conflicts of law principles) as the
governing law and US Dollars (“USD”) as the Termination Currency, (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to Transactions,
(iii) the replacement of the word “third” in the last line of Section 5(a)(i)
with the word “first” and (iv) the election that the “Cross Default” provisions
of Section 5(a)(vi) shall apply to Counterparty, with a “Threshold Amount” of
USD 50 million).  All provisions contained or incorporated by reference in the
Agreement shall govern this Master Confirmation and each Supplemental
Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relates, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.


--------------------------------------------------------------------------------





1.             EACH TRANSACTION CONSTITUTES A SHARE FORWARD TRANSACTION FOR THE
PURPOSES OF THE EQUITY DEFINITIONS.  SET FORTH BELOW ARE THE TERMS AND
CONDITIONS WHICH, TOGETHER WITH THE TERMS AND CONDITIONS SET FORTH IN THE
RELATED SUPPLEMENTAL CONFIRMATION (IN RESPECT OF THE RELEVANT TRANSACTION),
SHALL GOVERN EACH SUCH TRANSACTION.

General Terms:

Trade Date:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Buyer:

 

Counterparty

 

 

 

Seller:

 

GS&Co.

 

 

 

Shares:

 

Common Stock, par value $0.01, of Counterparty (Ticker: EYE)

 

 

 

Forward Price:

 

The average of the VWAP Prices for each Exchange Business Day in the Calculation
Period.

 

 

 

VWAP Price:

 

For any Exchange Business Day, the New York 10b-18 Volume Weighted Average Price
per Share for the regular trading session (including any extensions thereof) for
such Exchange Business Day (without regard to pre-open or after hours trading
outside of any regular trading session for such Exchange Business Day), as
published by Bloomberg at 4:15 p.m. New York time on such Exchange Business Day,
on Bloomberg page “EYE.N <Equity> AQR_SEC” (or any successor thereto).

 

 

 

Forward Price

 

 

Adjustment Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Calculation Period:

 

The period from and including the first Exchange Business Day immediately
following the Prepayment Date to and including the Termination Date (as adjusted
in accordance with the provisions hereof).

 

 

 

Termination Date:

 

For each Transaction, the date set forth in the Supplemental Confirmation (as
the same may be postponed in accordance with the provisions hereof); provided
that GS&Co. shall have the right to designate any date (the “Accelerated
Termination Date”) on or after the First Acceleration Date to be the Termination
Date by providing notice to Counterparty of any such designation on the
Accelerated Termination Date; provided further, that if GS&Co. provides notice
to Counterparty of such designation prior to 9:30 a.m. New York City time on the
Accelerated Termination Date, then the Termination Date shall be the Exchange
Business Day immediately preceding such Accelerated Termination Date.

 

 

 

First Acceleration Date:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Market Disruption Event:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time” and inserting the
words “at any time on any Scheduled Trading Day during the Calculation Period
or” after the word “material,” in the third line thereof.

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, to the
extent that any Exchange Business Day in the Calculation Period is a Disrupted
Day, the Calculation Agent may postpone the Termination Date. In such event, the
Calculation Agent must determine whether (i) such Disrupted Day is a

 


--------------------------------------------------------------------------------




 

 

Disrupted Day in full, in which case the VWAP Price for such Disrupted Day shall
not be included for purposes of determining the Forward Price or (ii) such
Disrupted Day is a Disrupted Day only in part, in which case the VWAP Price for
such Disrupted Day shall be determined by the Calculation Agent based on Rule
10b-18 eligible transactions in the Shares on such Disrupted Day effected before
the relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended, and the weighting of the VWAP Price for the relevant
Exchange Business Days during the Calculation Period shall be adjusted by the
Calculation Agent for purposes of determining the Forward Price, with such
adjustments based on, among other factors, the duration of any Market Disruption
Event and the volume, historical trading patterns and price of the Shares.

 

 

 

 

 

If a Disrupted Day occurs during the Calculation Period, and each of the 9
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its discretion, may either (i) determine the VWAP Price
for such ninth Scheduled Trading Day based on the volume, historical trading
patterns and price of the Shares and such other factors as it deems appropriate
or (ii) further extend the Calculation Period as it deems necessary to determine
the VWAP Price.

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange(s):

 

All Exchanges.

 

 

 

Prepayment\Variable

 

 

Obligation:

 

Applicable

 

 

 

Prepayment Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Prepayment Date:

 

Four (4) Exchange Business Days following the Trade Date.

 

Settlement Terms:

 

Physical Settlement:

 

Applicable; provided that GS&Co. does not, and shall not, make the agreement or
the representations set forth in Section 9.11 of the Equity Definitions related
to the restrictions imposed by applicable securities laws with respect to any
Shares delivered by GS&Co. to Counterparty under any Transaction.

 

 

 

Number of Shares

 

 

to be Delivered:

 

A number of Shares equal to (a) the Prepayment Amount divided by (b) the Forward
Price minus the Forward Price Adjustment Amount; provided that the Number of
Shares to be Delivered will be not less than the Minimum Shares and not greater
than the Maximum Shares. The Number of Shares to be Delivered on the Settlement
Date shall be reduced, but not below zero, by (i) any Shares delivered pursuant
to the Initial Share Delivery described below and (ii) any Shares delivered
pursuant to the Minimum Share Delivery described below.

 

 

 

Excess Dividend Amount:

 

For the avoidance of doubt, all references to the Excess Dividend Amount shall
be deleted from Section 9.2(a)(iii) of the Equity Definitions.

 

 

 

Settlement Date:

 

Three (3) Exchange Business Days following the Termination Date.

 

 

 

Settlement Currency:

 

USD

 


--------------------------------------------------------------------------------




 

Initial Share Delivery:

 

GS&Co. shall deliver a number of Shares equal to the Initial Shares to
Counterparty on the Initial Share Delivery Date in accordance with Section 9.4
of the Equity Definitions, with the Initial Share Delivery Date deemed to be a
“Settlement Date” for purposes of such Section 9.4.

 

 

 

Initial Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Initial Share Delivery Date:

 

Four (4) Exchange Business Days following the Trade Date.

 

 

 

Minimum Share Delivery:

 

GS&Co. shall deliver a number of Shares equal to the excess, if any, of the
Minimum Shares over the Initial Shares on the Minimum Share Delivery Date in
accordance with Section 9.4 of the Equity Definitions, with the Minimum Share
Delivery Date deemed to be a “Settlement Date” for purposes of such Section 9.4.

 

 

 

Minimum Share Delivery

 

 

Date:

 

Four (4) Exchange Business Days following the first day of the Calculation
Period.

 

 

 

Minimum Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Maximum Shares:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Event:

 

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, an Extraordinary Dividend shall not constitute a Potential
Adjustment Event.

 

 

 

Extraordinary Dividend:

 

For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, exceeds the Ordinary Dividend Amount.

 

 

 

Ordinary Dividend Amount:

 

For each Transaction, as set forth in the Supplemental Confirmation.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

Extraordinary Events:

 

Consequences of Merger Events and Tender Offers:

 

(a)

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

 

(b)

Share-for-Other:

 

Cancellation and Payment

 

 

 

 

(c)

Share-for-Combined:

 

Component Adjustment

 

 

 

Determining Party:

 

GS&Co.

 


--------------------------------------------------------------------------------




 

Tender Offer:

 

Applicable

 

 

 

Nationalization,

 

 

Insolvency or Delisting:

 

Cancellation and Payment; provided that in addition to the provisions of Section
12.6(a)(iii) of the Equity Definitions, it shall also constitute a Delisting if
the Exchange is located in the United States and the Shares are not immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, the
American Stock Exchange or The NASDAQ National Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of a Merger Event, a Tender Offer, a Nationalization, an Insolvency or a
Delisting, Cancellation and Payment applies to one or more Transactions
hereunder (whether in whole or in part), an Additional Termination Event (with
the Transactions (or portions thereof) to which Cancellation and Payment applies
being the Affected Transactions, Counterparty being the sole Affected Party and
the Early Termination Date being the date on which such Transactions would be
cancelled pursuant to Article 12 of the Equity Definitions) shall be deemed to
occur, and, in lieu of Sections 12.7 and 12.8 of the Equity Definitions, Section
6 of the Agreement shall apply to such Affected Transactions.

Additional Disruption Events:

(a)

Change in Law:

 

Applicable

 

 

 

 

(b)

Failure to Deliver:

 

Applicable

 

 

 

 

(c)

Insolvency Filing:

 

Applicable

 

 

 

 

(d)

Loss of Stock Borrow:

 

Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the Equity
Definitions shall be amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.

 

 

 

 

 

Hedging Party:

 

GS&Co.

 

 

 

 

 

Determining Party:

 

GS&Co.

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Additional Disruption Event, any Transaction is cancelled or
terminated, an Additional Termination Event (with such terminated Transaction(s)
being the Affected Transaction(s), Counterparty being the sole Affected Party
and the Early Termination Date being the date on which such Transaction(s) would
be cancelled or terminated pursuant to Article 12 of the Equity Definitions)
shall be deemed to occur, and, in lieu of Sections 12.7 and 12.8 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction(s).

Non-Reliance/Agreements and

 

 

Acknowledgements Regarding

 

 

Hedging Activities/Additional

 

 

Acknowledgements:

 

Applicable

 

 

 

Transfer:

 

Notwithstanding anything to the contrary in the Agreement, GS&Co. may assign,
transfer and set over all rights, title and interest, powers, privileges and
remedies of GS&Co. under this Transaction, in whole or in part, to an affiliate
of GS&Co. that is guaranteed by The Goldman Sachs Group, Inc. without the
consent of Counterparty.

 


--------------------------------------------------------------------------------




 

GS&Co. Payment Instructions:

 

Chase Manhattan Bank New York

 

 

For A/C Goldman, Sachs & Co.

 

 

A/C #930-1-011483

 

 

ABA: 021-000021

 

 

 

Counterparty’s Contact Details

 

 

for Purpose of Giving Notice:

 

Telephone No.:     (714) 247-8404

 

 

Facsimile No.:       (714) 247-8405

 

 

Attention: Randy Meier, Executive Vice President and Chief Financial Officer

 

 

 

 

 

With a copy to:

 

 

Randy Meier

 

 

Executive Vice President and Chief Financial Officer

 

 

Advanced Medical Optics, Inc.
1700 E. St. Andrew Place
P.O. Box 25162
Santa Ana, CA 92799

 

 

 

GS&Co.’s Contact Details for

 

 

Purpose of Giving Notice:

 

Telephone No.:

(212) 902-8996

 

 

Facsimile No.:

(212) 902-0112

 

 

Attention: Equity Operations: Options and Derivatives

 

 

 

 

 

With a copy to:

 

 

Tracey McCabe

 

 

Equity Capital Markets

 

 

One New York Plaza

 

 

New York, NY 10004

 

 

Telephone No.:

(212) 357-0428

 

 

Facsimile No.:

(212) 902-3000


2.                                       CALCULATION AGENT.               GS&CO.


3.             ADDITIONAL MUTUAL REPRESENTATIONS, WARRANTIES AND COVENANTS.  IN
ADDITION TO THE REPRESENTATIONS AND WARRANTIES IN THE AGREEMENT, EACH PARTY
REPRESENTS, WARRANTS AND COVENANTS TO THE OTHER PARTY THAT:


(A)           ELIGIBLE CONTRACT PARTICIPANT.  IT IS AN “ELIGIBLE CONTRACT
PARTICIPANT”, AS DEFINED IN THE U.S. COMMODITY EXCHANGE ACT (AS AMENDED), AND IS
ENTERING INTO EACH TRANSACTION HEREUNDER AS PRINCIPAL AND NOT FOR THE BENEFIT OF
ANY THIRD PARTY.


(B)           ACCREDITED INVESTOR.  EACH PARTY ACKNOWLEDGES THAT THE OFFER AND
SALE OF EACH TRANSACTION TO IT IS INTENDED TO BE EXEMPT FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), BY VIRTUE OF
SECTION 4(2) THEREOF AND THE PROVISIONS OF REGULATION D THEREUNDER (“REGULATION
D”).  ACCORDINGLY, EACH PARTY REPRESENTS AND WARRANTS TO THE OTHER THAT (I) IT
HAS THE FINANCIAL ABILITY TO BEAR THE ECONOMIC RISK OF ITS INVESTMENT IN EACH
TRANSACTION AND IS ABLE TO BEAR A TOTAL LOSS OF ITS INVESTMENT, (II) IT IS AN
“ACCREDITED INVESTOR” AS THAT TERM IS DEFINED UNDER REGULATION D, (III) IT WILL
PURCHASE EACH TRANSACTION FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION
OR RESALE THEREOF IN A MANNER THAT WOULD VIOLATE THE SECURITIES ACT, AND (IV)
THE DISPOSITION OF EACH TRANSACTION IS RESTRICTED UNDER THIS MASTER
CONFIRMATION, THE SECURITIES ACT AND STATE SECURITIES LAWS.


--------------------------------------------------------------------------------





3A.          ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF GS&CO.


(A)           DURING THE PERIOD COMMENCING ON THE FIRST DAY OF THE CALCULATION
PERIOD AND ENDING ON THE [*] EXCHANGE BUSINESS DAY IMMEDIATELY FOLLOWING THE END
OF THE CALCULATION PERIOD, OR SUCH EARLIER DAY AS ELECTED BY GS&CO. AND
COMMUNICATED TO COUNTERPARTY ON SUCH DAY (THE “RELEVANT PERIOD”), GS&CO. WILL
USE GOOD FAITH EFFORTS TO EFFECT PURCHASES OF THE RELEVANT SHARES IN ACCORDANCE
WITH RULE 10B-18(B)(2), (3) AND (4), AND EFFECT CALCULATIONS IN RESPECT THEREOF,
AS IF THOSE SECTIONS APPLIED TO GS&CO., TAKING INTO ACCOUNT ANY APPLICABLE
SECURITIES AND EXCHANGE COMMISSION NO-ACTION LETTERS AS APPROPRIATE AND SUBJECT
TO ANY DELAYS BETWEEN THE EXECUTION AND REPORTING OF A TRADE OF THE SHARES ON
THE EXCHANGE AND OTHER CIRCUMSTANCES BEYOND ITS CONTROL.  “RELEVANT SHARES”
MEANS, FOR ANY TRANSACTION, THE EXCESS OF THE MAXIMUM SHARES OVER THE INITIAL
SHARES FOR SUCH TRANSACTION.


(B)           GS&CO. REPRESENTS TO THE COUNTERPARTY THAT THE INITIAL SHARES WILL
BE PURCHASED FROM A LIMITED NUMBER OF “QUALIFIED INSTITUTIONAL BUYERS,” AS THAT
TERM IS DEFINED UNDER RULE 144A OF THE SECURITIES ACT, IN PRIVATELY-NEGOTIATED
TRANSACTIONS.


4.             ADDITIONAL REPRESENTATIONS, WARRANTIES AND COVENANTS OF
COUNTERPARTY.  IN ADDITION TO THE REPRESENTATIONS, WARRANTIES AND COVENANTS IN
THE AGREEMENT AND THOSE CONTAINED HEREIN, AS OF (I) THE DATE HEREOF, (II) THE
TRADE DATE AND (III) TO THE EXTENT INDICATED BELOW, EACH DAY DURING THE
CALCULATION PERIOD, COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS TO GS&CO.
THAT:

(a)           the purchase or writing of each Transaction and the transactions
contemplated hereby will not violate Rule 13e-1 or Rule 13e-4 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

(b)           it is not entering into any Transaction on the basis of, and is
not aware of, any material non-public information with respect to the Shares or
in anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer, other than any
distribution of Counterparty’s 3.25% Convertible Senior Subordinated Notes due
2026;

(c)           each Transaction is being entered into pursuant to a publicly
disclosed Share buy-back program and its Board of Directors has approved the use
of derivatives to effect the Share buy-back program;

(d)           Counterparty acknowledges that, notwithstanding the generality of
Section 13.1 of the Equity Definitions, it acknowledges that GS&Co. is not
making any representations or warranties with respect to the treatment of any
Transaction under FASB Statements 128, 133 as amended or 149, 150, EITF 00-19
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project;

(e)           Counterparty is in compliance with its reporting obligations under
the Exchange Act and its most recent Annual Report on Form 10-K, together with
all reports subsequently filed by it pursuant to the Exchange Act, taken
together and as amended and supplemented to the date of this representation, do
not, as of their respective filing dates, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading;

(f)            Counterparty shall report each Transaction as required under
Regulation S-K and/or Regulation S-B under the Exchange Act, as applicable;

(g)           during the Relevant Period, the Shares or securities that are
convertible into, or exchangeable or exercisable for Shares are not subject to a
“restricted period” as such term is defined in Regulation M promulgated under
the Exchange Act (“Regulation M”) or, if such restricted period does occur
during the Relevant Period, Counterparty agrees to provide written notice to
GS&Co. to that effect upon the earlier to occur of (x) the commencement of such
restricted period or (y) the public announcement of the transaction resulting in
such restricted period; Counterparty acknowledges that any such notice may cause
the Relevant Period to be extended or suspended pursuant to Section 5 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 below;

--------------------------------------------------------------------------------

* This information has been omitted based on a request for confidential
treatment.  The omitted portions have been separately filed with the Securities
and Exchange Commission.

 


--------------------------------------------------------------------------------




 

(h)           Counterparty acknowledges that each Transaction is a derivatives
transaction in which it has granted GS&Co. an option.  GS&Co. may purchase
shares for its own account at an average price that may be greater than, or less
than, the price paid by Counterparty under the terms of the related Transaction;

 

(i)            as of the Trade Date, the Prepayment Date, the Initial Share
Delivery Date and the Minimum Share Delivery Date, (i) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (ii) the capital of Counterparty is adequate
to conduct the business of Counterparty and (iii) Counterparty has the ability
to pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature;

(j)            Counterparty is not and, after giving effect to the Transaction,
will not be, required to register as an “investment company” as such term is
defined in the Investment Company Act of 1940, as amended;

(k)           Counterparty will not take any action or refrain from taking any
action that it has determined in good faith would be reasonably likely to limit
or in any way adversely affect GS&Co.’s rights under the Agreement, this Master
Confirmation or any Supplemental Confirmation; and

(l)            it has not, and during any Relevant Period will not, enter into
agreements similar to the Transactions described herein where any initial hedge
period (however defined) or the calculation period (however defined) in such
other transaction will overlap at any time (including as a result of extensions
in such initial hedge period or calculation period as provided in the relevant
agreements) with any Relevant Period under this Master Confirmation.  In the
event that the initial hedge period or calculation period in any other similar
transaction overlaps with any Relevant Period under this Master Confirmation as
a result of an extension of the Termination Date pursuant to Section 5 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap.


5.             SUSPENSION OF CALCULATION PERIOD.


(A)           IF COUNTERPARTY CONCLUDES THAT IT WILL BE ENGAGED IN A
DISTRIBUTION OF THE SHARES FOR PURPOSES OF REGULATION M, COUNTERPARTY AGREES
THAT IT WILL, UPON THE EARLIER TO OCCUR OF (X) THE COMMENCEMENT OF THE
“RESTRICTED PERIOD” (AS DEFINED IN REGULATION M) OR (Y) THE PUBLIC ANNOUNCEMENT
OF THE TRANSACTION RESULTING IN SUCH RESTRICTED PERIOD, DIRECT GS&CO. NOT TO
PURCHASE SHARES IN CONNECTION WITH HEDGING ANY TRANSACTION DURING SUCH
RESTRICTED PERIOD.  IF ON ANY SCHEDULED TRADING DAY COUNTERPARTY DELIVERS
WRITTEN NOTICE (AND CONFIRMS BY TELEPHONE) BY 8:30 A.M. NEW YORK TIME (THE
“NOTIFICATION TIME”) THEN SUCH NOTICE SHALL BE EFFECTIVE TO SUSPEND THE
CALCULATION PERIOD AS OF SUCH NOTIFICATION TIME.  IN THE EVENT THAT COUNTERPARTY
DELIVERS NOTICE AND/OR CONFIRMS BY TELEPHONE AFTER THE NOTIFICATION TIME, THEN
THE CALCULATION PERIOD SHALL BE SUSPENDED EFFECTIVE AS OF 8:30 A.M. NEW YORK
TIME ON THE FOLLOWING SCHEDULED TRADING DAY OR AS OTHERWISE REQUIRED BY LAW OR
AGREED BETWEEN COUNTERPARTY AND GS&CO.  THE CALCULATION PERIOD SHALL BE
SUSPENDED AND THE TERMINATION DATE SHALL BE EXTENDED FOR EACH SCHEDULED TRADING
DAY IN SUCH RESTRICTED PERIOD; ACCORDINGLY, COUNTERPARTY ACKNOWLEDGES THAT ITS
DELIVERY OF SUCH NOTICE MUST COMPLY WITH THE STANDARDS SET FORTH IN SECTION 6
BELOW, INCLUDING, WITHOUT LIMITATION, THE REQUIREMENT THAT SUCH NOTICE BE MADE
AT A TIME AT WHICH NONE OF COUNTERPARTY OR ANY OFFICER, DIRECTOR, MANAGER OR
SIMILAR PERSON OF COUNTERPARTY IS AWARE OF ANY MATERIAL NON-PUBLIC INFORMATION
REGARDING COUNTERPARTY OR THE SHARES.


(B)           IN THE EVENT THAT GS&CO. CONCLUDES, IN ITS GOOD FAITH DISCRETION,
BASED ON ADVICE OF OUTSIDE LEGAL COUNSEL, THAT IT IS APPROPRIATE WITH RESPECT TO
ANY LEGAL, REGULATORY OR SELF-REGULATORY REQUIREMENTS OR RELATED POLICIES AND
PROCEDURES (WHETHER OR NOT SUCH REQUIREMENTS, POLICIES OR PROCEDURES ARE IMPOSED
BY LAW OR HAVE BEEN VOLUNTARILY ADOPTED BY GS&CO.), FOR IT TO REFRAIN FROM
PURCHASING SHARES ON ANY SCHEDULED TRADING DAY DURING THE CALCULATION PERIOD,
GS&CO. MAY BY WRITTEN NOTICE TO COUNTERPARTY ELECT TO SUSPEND THE CALCULATION
PERIOD, AS THE CASE MAY BE, FOR SUCH NUMBER OF SCHEDULED TRADING DAYS AS IS
SPECIFIED IN THE NOTICE; PROVIDED THAT GS&CO. MAY EXERCISE THIS RIGHT TO SUSPEND
ONLY IN RELATION TO EVENTS OR CIRCUMSTANCES THAT ARE UNKNOWN TO IT OR ANY OF ITS
AFFILIATES AT THE TRADE DATE OF ANY TRANSACTION, OCCUR WITHIN THE NORMAL COURSE
OF ITS OR ANY OF ITS AFFILIATES’ BUSINESSES, AND ARE NOT THE RESULT OF
DELIBERATE ACTIONS OF IT OR ANY OF ITS AFFILIATES WITH THE INTENT TO AVOID ITS
OBLIGATIONS UNDER THE TERMS OF ANY TRANSACTION.  THE NOTICE SHALL NOT SPECIFY,
AND GS&CO. SHALL NOT OTHERWISE COMMUNICATE TO COUNTERPARTY, THE REASON FOR
GS&CO.’S ELECTION TO SUSPEND THE CALCULATION PERIOD.  THE CALCULATION PERIOD
SHALL BE


--------------------------------------------------------------------------------





SUSPENDED AND THE TERMINATION DATE SHALL BE EXTENDED FOR EACH SCHEDULED TRADING
DAY OCCURRING DURING ANY SUCH SUSPENSION.


(C)           IN THE EVENT THAT THE CALCULATION PERIOD IS SUSPENDED PURSUANT TO
SECTION 5(A) OR 5(B) ABOVE DURING THE REGULAR TRADING SESSION ON THE EXCHANGE,
SUCH SUSPENSION SHALL BE DEEMED TO BE AN ADDITIONAL MARKET DISRUPTION EVENT, AND
THE SECOND PARAGRAPH UNDER “MARKET DISRUPTION EVENT” SHALL APPLY TO ANY
DISRUPTED DAY OCCURRING DURING THE CALCULATION PERIOD SOLELY AS A RESULT OF SUCH
ADDITIONAL MARKET DISRUPTION EVENT.


(D)           IN THE EVENT THAT THE CALCULATION PERIOD IS EXTENDED PURSUANT TO
ANY PROVISION HEREOF (INCLUDING, WITHOUT LIMITATION, PURSUANT TO SECTION 9(D)
BELOW), THE CALCULATION AGENT, IN ITS COMMERCIALLY REASONABLE DISCRETION, SHALL
ADJUST ANY RELEVANT TERMS OF THE RELATED TRANSACTION IF NECESSARY TO PRESERVE AS
NEARLY AS PRACTICABLE THE ECONOMIC TERMS OF SUCH TRANSACTION PRIOR TO SUCH
EXTENSION; PROVIDED THAT COUNTERPARTY SHALL NOT BE REQUIRED TO MAKE ANY
ADDITIONAL CASH PAYMENTS OR DELIVER ANY SHARES IN CONNECTION WITH ANY SUCH
ADJUSTMENTS.


6.             10B5-1 PLAN.  COUNTERPARTY REPRESENTS, WARRANTS AND COVENANTS TO
GS&CO. THAT FOR EACH TRANSACTION:


(A)           COUNTERPARTY IS ENTERING INTO THIS MASTER CONFIRMATION AND EACH
TRANSACTION HEREUNDER IN GOOD FAITH AND NOT AS PART OF A PLAN OR SCHEME TO EVADE
THE PROHIBITIONS OF RULE 10B5-1 UNDER THE EXCHANGE ACT (“RULE 10B5-1”).  IT IS
THE INTENT OF THE PARTIES THAT EACH TRANSACTION ENTERED INTO UNDER THIS MASTER
CONFIRMATION COMPLY WITH THE REQUIREMENTS OF RULE 10B5-1(C)(1)(I)(A) AND (B) AND
EACH TRANSACTION ENTERED INTO UNDER THIS MASTER CONFIRMATION SHALL BE
INTERPRETED TO COMPLY WITH THE REQUIREMENTS OF RULE 10B5-1(C).


(B)           COUNTERPARTY WILL NOT SEEK TO CONTROL OR INFLUENCE GS&CO. TO MAKE
“PURCHASES OR SALES” (WITHIN THE MEANING OF RULE 10B5-1(C)(1)(I)(B)(3)) UNDER
ANY TRANSACTION ENTERED INTO UNDER THIS MASTER CONFIRMATION, INCLUDING, WITHOUT
LIMITATION, GS&CO.’S DECISION TO ENTER INTO ANY HEDGING TRANSACTIONS. 
COUNTERPARTY REPRESENTS AND WARRANTS THAT IT HAS CONSULTED WITH ITS OWN ADVISORS
AS TO THE LEGAL ASPECTS OF ITS ADOPTION AND IMPLEMENTATION OF THIS MASTER
CONFIRMATION AND EACH SUPPLEMENTAL CONFIRMATION UNDER RULE 10B5-1.


(C)           COUNTERPARTY ACKNOWLEDGES AND AGREES THAT ANY AMENDMENT,
MODIFICATION, WAIVER OR TERMINATION OF THIS MASTER CONFIRMATION OR THE RELEVANT
SUPPLEMENT CONFIRMATION MUST BE EFFECTED IN ACCORDANCE WITH THE REQUIREMENTS FOR
THE AMENDMENT OR TERMINATION OF A “PLAN” AS DEFINED IN RULE 10B5-1(C).  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, ANY SUCH AMENDMENT, MODIFICATION,
WAIVER OR TERMINATION SHALL BE MADE IN GOOD FAITH AND NOT AS PART OF A PLAN OR
SCHEME TO EVADE THE PROHIBITIONS OF RULE 10B-5, AND NO SUCH AMENDMENT,
MODIFICATION, WAIVER OR TERMINATION SHALL BE MADE AT ANY TIME AT WHICH
COUNTERPARTY OR ANY OFFICER, DIRECTOR, MANAGER OR SIMILAR PERSON OF COUNTERPARTY
IS AWARE OF ANY MATERIAL NON-PUBLIC INFORMATION REGARDING COUNTERPARTY OR THE
SHARES.


7.             COUNTERPARTY PURCHASES.


COUNTERPARTY (OR ANY “AFFILIATED PURCHASER” AS DEFINED IN RULE 10B-18 UNDER THE
EXCHANGE ACT (“RULE 10B-18”)) SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
GS&CO., DIRECTLY OR INDIRECTLY PURCHASE ANY SHARES, LISTED CONTRACTS ON THE
SHARES OR SECURITIES THAT ARE CONVERTIBLE INTO, OR EXCHANGEABLE OR EXERCISABLE
FOR SHARES (INCLUDING, WITHOUT LIMITATION, ANY RULE 10B-18 PURCHASES OF BLOCKS
(AS DEFINED IN RULE 10B-18)) DURING ANY RELEVANT PERIOD (AS EXTENDED PURSUANT TO
THE PROVISIONS HEREOF).  DURING THIS TIME, ANY SUCH PURCHASES BY COUNTERPARTY
SHALL BE MADE THROUGH GS&CO., OR IF NOT THROUGH GS&CO., WITH THE PRIOR WRITTEN
CONSENT OF GS&CO., AND IN COMPLIANCE WITH RULE 10B-18 OR OTHERWISE IN A MANNER
THAT COUNTERPARTY AND GS&CO. BELIEVE IS IN COMPLIANCE WITH APPLICABLE
REQUIREMENTS.


8.             ADDITIONAL TERMINATION EVENT.  THE DECLARATION OF ANY
EXTRAORDINARY DIVIDEND BY THE ISSUER DURING THE CALCULATION PERIOD WILL
CONSTITUTE AN ADDITIONAL TERMINATION EVENT, WITH COUNTERPARTY AS THE SOLE
AFFECTED PARTY AND ALL TRANSACTIONS HEREUNDER AS THE AFFECTED TRANSACTIONS.


9.             SPECIAL PROVISIONS FOR MERGER TRANSACTIONS.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY HEREIN OR IN THE EQUITY DEFINITIONS,


--------------------------------------------------------------------------------





(A)           COUNTERPARTY SHALL NOTIFY GS&CO. OF ANY MERGER TRANSACTION UPON
THE EARLIER TO OCCUR OF (X) THE PUBLIC ANNOUNCEMENT (AS DEFINED IN RULE 165(F)
UNDER THE SECURITIES ACT OF 1933, AS AMENDED) OF SUCH MERGER TRANSACTION OR (Y)
THE TIME IMMEDIATELY PRIOR TO THE OPENING OF TRADING IN SHARES ON ANY DAY DURING
WHICH SUCH PUBLIC ANNOUNCEMENT OCCURS PRIOR TO THE CLOSE OF TRADING IN THE
SHARES.


(B)           PROMPTLY NOTIFY GS&CO. FOLLOWING ANY SUCH ANNOUNCEMENT THAT SUCH
ANNOUNCEMENT HAS BEEN MADE; AND


(C)           PROMPTLY PROVIDE GS&CO. WITH WRITTEN NOTICE SPECIFYING (I)
COUNTERPARTY’S AVERAGE DAILY RULE 10B-18 PURCHASES (AS DEFINED IN RULE 10B-18)
DURING THE THREE FULL CALENDAR MONTHS IMMEDIATELY PRECEDING THE ANNOUNCEMENT
DATE THAT WERE NOT EFFECTED THROUGH GS&CO. OR ITS AFFILIATES AND (II) THE NUMBER
OF SHARES PURCHASED PURSUANT TO THE PROVISO IN RULE 10B-18(B)(4) UNDER THE
EXCHANGE ACT FOR THE THREE FULL CALENDAR MONTHS PRECEDING THE ANNOUNCEMENT
DATE.  SUCH WRITTEN NOTICE SHALL BE DEEMED TO BE A CERTIFICATION BY COUNTERPARTY
TO GS&CO. THAT SUCH INFORMATION IS TRUE AND CORRECT.  IN ADDITION, COUNTERPARTY
SHALL PROMPTLY NOTIFY GS&CO. OF THE EARLIER TO OCCUR OF THE COMPLETION OF SUCH
TRANSACTION AND THE COMPLETION OF THE VOTE BY TARGET SHAREHOLDERS.  COUNTERPARTY
ACKNOWLEDGES THAT ANY SUCH NOTICE MAY CAUSE THE TERMS OF ANY TRANSACTION TO BE
ADJUSTED OR SUCH TRANSACTION TO BE TERMINATED; ACCORDINGLY, COUNTERPARTY
ACKNOWLEDGES THAT ITS DELIVERY OF SUCH NOTICE MUST COMPLY WITH THE STANDARDS SET
FORTH IN SECTION 6; AND


(D)           GS&CO. IN ITS SOLE DISCRETION MAY (I) MAKE ADJUSTMENTS TO THE
TERMS OF ANY TRANSACTION, INCLUDING, WITHOUT LIMITATION, THE TERMINATION DATE,
THE FORWARD PRICE ADJUSTMENT AMOUNT AND THE MAXIMUM SHARES TO ACCOUNT FOR THE
NUMBER OF SHARES THAT COULD BE PURCHASED ON EACH DAY DURING THE CALCULATION
PERIOD IN COMPLIANCE WITH RULE 10B-18 FOLLOWING SUCH PUBLIC ANNOUNCEMENT,
PROVIDED THAT COUNTERPARTY SHALL NOT BE REQUIRED TO MAKE ANY ADDITIONAL CASH
PAYMENTS OR DELIVER ANY SHARES IN CONNECTION WITH ANY SUCH ADJUSTMENTS OR (II)
TREAT THE OCCURRENCE OF SUCH PUBLIC ANNOUNCEMENT AS AN ADDITIONAL TERMINATION
EVENT WITH COUNTERPARTY AS THE SOLE AFFECTED PARTY.


“MERGER TRANSACTION” MEANS ANY MERGER, ACQUISITION OR SIMILAR TRANSACTION
INVOLVING A RECAPITALIZATION AS CONTEMPLATED BY RULE 10B-18(A)(13)(IV) UNDER THE
EXCHANGE ACT.


10.                                 ACKNOWLEDGMENTS.  THE PARTIES HERETO INTEND
FOR:


(A)           EACH TRANSACTION TO BE A “SECURITIES CONTRACT” AS DEFINED IN
SECTION 741(7) OF THE U.S. BANKRUPTCY CODE (TITLE 11 OF THE UNITED STATES CODE)
(THE “BANKRUPTCY CODE”), A “SWAP AGREEMENT” AS DEFINED IN SECTION 101(53B) OF
THE BANKRUPTCY CODE, OR A “FORWARD CONTRACT” AS DEFINED IN SECTION 101(25) OF
THE BANKRUPTCY CODE, AND THE PARTIES HERETO TO BE ENTITLED TO THE PROTECTIONS
AFFORDED BY, AMONG OTHER SECTIONS, SECTIONS 362(B)(6), 362(B)(17), 362(B)(27),
555, 556, 560 AND 561 OF THE BANKRUPTCY CODE;


(B)           THE AGREEMENT TO BE A “MASTER NETTING AGREEMENT” AS DEFINED IN
SECTION 101(38A) OF THE BANKRUPTCY CODE;


(C)           A PARTY’S RIGHT TO LIQUIDATE OR TERMINATE ANY TRANSACTION, NET OUT
OR OFFSET TERMINATION VALUES OR PAYMENT AMOUNTS, AND TO EXERCISE ANY OTHER
REMEDIES UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT OR TERMINATION EVENT UNDER
THE AGREEMENT WITH RESPECT TO THE OTHER PARTY OR ANY EXTRAORDINARY EVENT THAT
RESULTS IN THE TERMINATION OR CANCELLATION OF ANY TRANSACTION TO CONSTITUTE A
“CONTRACTUAL RIGHT” (AS DEFINED IN THE BANKRUPTCY CODE);


(D)           ALL PAYMENTS FOR, UNDER OR IN CONNECTION WITH EACH TRANSACTION,
ALL PAYMENTS FOR THE SHARES AND THE TRANSFER OF SUCH SHARES TO CONSTITUTE
“SETTLEMENT PAYMENTS” AND “TRANSFERS” (AS DEFINED IN THE BANKRUPTCY CODE).


11.           CREDIT SUPPORT DOCUMENTS.  THE PARTIES HERETO ACKNOWLEDGE THAT NO
TRANSACTION HEREUNDER IS SECURED BY ANY COLLATERAL THAT WOULD OTHERWISE SECURE
THE OBLIGATIONS OF COUNTERPARTY HEREIN OR PURSUANT TO THE AGREEMENT.


12.           LIMITATION ON SET-OFF.  (A)    NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE AGREEMENT OR THE EQUITY DEFINITIONS, THE CALCULATION OF ANY
SETTLEMENT AMOUNTS AND UNPAID AMOUNTS SHALL BE CALCULATED SEPARATELY FOR (A) ALL
TERMINATED TRANSACTIONS IN THE SHARES OF THE ISSUER THAT QUALIFY AS EQUITY UNDER
APPLICABLE ACCOUNTING RULES


--------------------------------------------------------------------------------





(COLLECTIVELY, THE “EQUITY SHARES”) AS DETERMINED BY THE CALCULATION AGENT AND
(B) ALL OTHER TERMINATED TRANSACTIONS UNDER THE AGREEMENT INCLUDING, WITHOUT
LIMITATION, TRANSACTIONS IN SHARES OTHER THAN THOSE OF THE ISSUER (COLLECTIVELY,
THE “OTHER SHARES”) AND THE NETTING AND SET-OFF PROVISIONS OF THE AGREEMENT
SHALL ONLY OPERATE TO PROVIDE NETTING AND SET-OFF (I) AMONG TERMINATED
TRANSACTIONS IN THE EQUITY SHARES AND (II) AMONG TERMINATED TRANSACTIONS IN THE
OTHER SHARES.  IN NO EVENT SHALL THE NETTING AND SET-OFF PROVISIONS OF THE
AGREEMENT OPERATE TO PERMIT NETTING AND SET-OFF BETWEEN TERMINATED TRANSACTIONS
IN THE EQUITY SHARES AND TERMINATED TRANSACTIONS IN THE OTHER SHARES.


(B)           THE PARTIES AGREE TO AMEND SECTION 6 OF THE AGREEMENT BY ADDING A
NEW SECTION 6(F) THERETO AS FOLLOWS:

“(f)  Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y (or
any Affiliate of Y) (whether or not matured or contingent and whether or not
arising under the Agreement, and regardless of the currency, place of payment or
booking office of the obligation) against any obligation of Y (or any Affiliate
of Y) owed to X (whether or not matured or contingent and whether or not arising
under the Agreement, and regardless of the currency, place of payment or booking
office of the obligation).  Y will give notice to the other party of any set-off
effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency.  If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained.  Nothing in this Section 6(f) shall be
effective to create a charge or other security interest.  This Section 6(f)
shall be without prejudice and in addition to any right of set-off, combination
of accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE FOREGOING, GS&CO.
AGREES NOT TO SET OFF OR NET AMOUNTS DUE FROM COUNTERPARTY WITH RESPECT TO ANY
TRANSACTION AGAINST AMOUNTS DUE FROM GS&CO. TO COUNTERPARTY UNDER OBLIGATIONS
OTHER THAN EQUITY CONTRACTS.  “EQUITY CONTRACT” MEANS ANY TRANSACTION RELATING
TO SHARES BETWEEN THE PARTIES (OR ANY OF THEIR AFFILIATES) THAT QUALIFIES AS
‘EQUITY’ UNDER APPLICABLE ACCOUNTING RULES.


13.           EARLY TERMINATION.  IN THE EVENT THAT AN EARLY TERMINATION DATE
(WHETHER AS A RESULT OF AN EVENT OF DEFAULT OR A TERMINATION EVENT) OCCURS OR IS
DESIGNATED WITH RESPECT TO ANY TRANSACTION (EXCEPT AS A RESULT OF A MERGER EVENT
IN WHICH THE CONSIDERATION OR PROCEEDS TO BE PAID TO HOLDERS OF SHARES CONSISTS
SOLELY OF CASH), IF GS&CO. WOULD OWE ANY AMOUNT TO COUNTERPARTY PURSUANT TO
SECTION 6(D)(II) OF THE AGREEMENT (CALCULATED AS IF THE TRANSACTIONS BEING
TERMINATED ON SUCH EARLY TERMINATION DATE WERE THE SOLE TRANSACTIONS UNDER THE
AGREEMENT) (ANY SUCH AMOUNT, A “GS&CO. AMOUNT”), THEN, IN LIEU OF ANY PAYMENT OF
SUCH GS&CO. AMOUNT, COUNTERPARTY MAY, NO LATER THAN THE EARLY TERMINATION DATE
OR THE DATE ON WHICH SUCH TRANSACTION IS TERMINATED, ELECT FOR GS&CO. TO DELIVER
TO COUNTERPARTY A NUMBER OF SHARES (OR, IN THE CASE OF A MERGER EVENT, A NUMBER
OF UNITS, EACH COMPRISING THE NUMBER OR AMOUNT OF THE SECURITIES OR PROPERTY
THAT A HYPOTHETICAL HOLDER OF ONE SHARE WOULD RECEIVE IN SUCH MERGER EVENT (EACH
SUCH UNIT, AN “ALTERNATIVE DELIVERY UNIT” AND, THE SECURITIES OR PROPERTY
COMPRISING SUCH UNIT, “ALTERNATIVE DELIVERY PROPERTY”)) WITH A VALUE EQUAL TO
THE GS&CO. AMOUNT, AS DETERMINED BY THE CALCULATION AGENT (AND THE PARTIES AGREE
THAT, IN MAKING SUCH DETERMINATION OF VALUE, THE CALCULATION AGENT MAY TAKE INTO
ACCOUNT A NUMBER OF FACTORS, INCLUDING THE MARKET PRICE OF THE SHARES OR
ALTERNATIVE DELIVERY PROPERTY ON THE DATE OF EARLY TERMINATION AND THE PRICES AT
WHICH GS&CO. PURCHASES SHARES OR ALTERNATIVE DELIVERY PROPERTY TO FULFILL ITS
DELIVERY OBLIGATIONS UNDER THIS SECTION 13); PROVIDED THAT IN DETERMINING THE
COMPOSITION OF ANY ALTERNATIVE DELIVERY UNIT, IF THE RELEVANT MERGER EVENT
INVOLVES A CHOICE OF CONSIDERATION TO BE RECEIVED BY HOLDERS,


 


--------------------------------------------------------------------------------



SUCH HOLDER SHALL BE DEEMED TO HAVE ELECTED TO RECEIVE THE MAXIMUM POSSIBLE
AMOUNT OF CASH; PROVIDED, FURTHER, THAT GS&CO. WILL USE GOOD FAITH EFFORTS TO
EFFECT ANY PURCHASES OF SUCH SHARES OR ALTERNATIVE DELIVERY PROPERTY MADE AFTER
THE RECEIPT BY GS&CO. OF THE RELEVANT NOTICE OF COUNTERPARTY’S ELECTION TO
RECEIVE SHARES OR ALTERNATIVE DELIVERY PROPERTY IN ACCORDANCE WITH THIS
PARAGRAPH IN ACCORDANCE WITH RULE 10B-18(B)(2), (3) AND (4), AND EFFECT
CALCULATIONS IN RESPECT THEREOF, AS IF THOSE SECTIONS APPLIED TO GS&CO., TAKING
INTO ACCOUNT ANY SECURITIES AND EXCHANGE COMMISSION NO-ACTION LETTERS AS
APPROPRIATE AND SUBJECT TO ANY DELAYS BETWEEN THE EXECUTION AND REPORTING OF A
TRADE OF THE SHARES ON THE EXCHANGE AND OTHER CIRCUMSTANCES BEYOND ITS CONTROL.


14.           PAYMENT DATE UPON EARLY TERMINATION.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN SECTION 6(D)(II) OF THE AGREEMENT, ALL AMOUNTS CALCULATED AS
BEING DUE IN RESPECT OF AN EARLY TERMINATION DATE UNDER SECTION 6(E) OF THE
AGREEMENT WILL BE PAYABLE ON THE DAY THAT NOTICE OF THE AMOUNT PAYABLE IS
EFFECTIVE; PROVIDED THAT IF COUNTERPARTY ELECTS TO RECEIVE SHARES OR ALTERNATIVE
DELIVERY PROPERTY IN ACCORDANCE WITH SECTION 13, SUCH SHARES OR ALTERNATIVE
DELIVERY PROPERTY SHALL BE DELIVERED ON A DATE SELECTED BY GS&CO AS PROMPTLY AS
PRACTICABLE (TAKING INTO CONSIDERATION GS&CO.’S OBLIGATIONS HEREUNDER, INCLUDING
WITHOUT LIMITATION, ITS OBLIGATIONS UNDER THE SECOND PROVISO TO SECTION 13
ABOVE).


15.           SPECIAL PROVISIONS FOR COUNTERPARTY PAYMENTS.  THE PARTIES HEREBY
AGREE THAT, NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN THE AGREEMENT,
IN THE EVENT THAT AN EARLY TERMINATION DATE (WHETHER AS A RESULT OF AN EVENT OF
DEFAULT OR A TERMINATION EVENT) OCCURS OR IS DESIGNATED WITH RESPECT TO ANY
TRANSACTION AND, AS A RESULT, COUNTERPARTY OWES TO GS&CO. AN AMOUNT CALCULATED
UNDER SECTION 6(E) OF THE AGREEMENT (CALCULATED AS IF THE TRANSACTIONS BEING
TERMINATED ON SUCH EARLY TERMINATION DATE WERE THE SOLE TRANSACTIONS UNDER THE
AGREEMENT), SUCH AMOUNT SHALL BE DEEMED TO BE ZERO.


16.           CLAIM IN BANKRUPTCY.  GS&CO. AGREES THAT IN THE EVENT OF THE
BANKRUPTCY OF COUNTERPARTY, GS&CO. SHALL NOT HAVE RIGHTS OR ASSERT A CLAIM THAT
IS SENIOR IN PRIORITY TO THE RIGHTS AND CLAIMS AVAILABLE TO THE SHAREHOLDERS OF
THE COMMON STOCK OF COUNTERPARTY.


17.           GOVERNING LAW.  THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION AND ALL MATTERS ARISING IN CONNECTION WITH THE
AGREEMENT, THIS MASTER CONFIRMATION AND EACH SUPPLEMENTAL CONFIRMATION SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAWS DOCTRINE).


18.                                 OFFICES.


(A)           THE OFFICE OF GS&CO. FOR EACH TRANSACTION IS:  ONE NEW YORK PLAZA,
NEW YORK, NEW YORK 10004.


(B)           THE OFFICE OF COUNTERPARTY FOR EACH TRANSACTION IS:  170 EAST ST
ANDREW PLACE, SANTA ANA, CA 92705


19.           ARBITRATION.  THE AGREEMENT, THIS MASTER CONFIRMATION AND EACH
SUPPLEMENTAL CONFIRMATION ARE SUBJECT TO THE FOLLOWING ARBITRATION PROVISIONS:


(A)           ALL PARTIES TO THIS CONFIRMATION ARE GIVING UP THE RIGHT TO SUE
EACH OTHER IN COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED
BY THE RULES OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.


(B)           ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S
ABILITY TO HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.


(C)           THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS
AND OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.


(D)           THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR
AWARD.


--------------------------------------------------------------------------------





(E)           THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF
ARBITRATORS WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY, UNLESS
COUNTERPARTY IS A MEMBER OF THE ORGANIZATION SPONSORING THE ARBITRATION
FACILITY, IN WHICH CASE ALL ARBITRATORS MAY BE AFFILIATED WITH THE SECURITIES
INDUSTRY.


(F)            THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR
BRINGING A CLAIM IN ARBITRATION.  IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR
ARBITRATION MAY BE BROUGHT IN COURT.


(G)           THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED,
AND ANY AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS CONFIRMATION.


COUNTERPARTY AGREES THAT ANY AND ALL CONTROVERSIES THAT MAY ARISE BETWEEN
COUNTERPARTY AND GS&CO., INCLUDING, BUT NOT LIMITED TO, THOSE ARISING OUT OF OR
RELATING TO THE AGREEMENT OR ANY TRANSACTION HEREUNDER, SHALL BE DETERMINED BY
ARBITRATION CONDUCTED BEFORE THE NEW YORK STOCK EXCHANGE, INC. (“NYSE”) OR NASD
DISPUTE RESOLUTION (“NASD-DR”), OR, IF THE NYSE AND NASD-DR DECLINE TO HEAR THE
MATTER, BEFORE THE AMERICAN ARBITRATION ASSOCIATION, IN ACCORDANCE WITH THEIR
ARBITRATION RULES THEN IN FORCE.  THE AWARD OF THE ARBITRATOR SHALL BE FINAL,
AND JUDGMENT UPON THE AWARD RENDERED MAY BE ENTERED IN ANY COURT, STATE OR
FEDERAL, HAVING JURISDICTION.


NO PERSON SHALL BRING A PUTATIVE OR CERTIFIED CLASS ACTION TO ARBITRATION, NOR
SEEK TO ENFORCE ANY PRE-DISPUTE ARBITRATION AGREEMENT AGAINST ANY PERSON WHO HAS
INITIATED IN COURT A PUTATIVE CLASS ACTION OR WHO IS A MEMBER OF A PUTATIVE
CLASS WHO HAS NOT OPTED OUT OF THE CLASS WITH RESPECT TO ANY CLAIMS ENCOMPASSED
BY THE PUTATIVE CLASS ACTION UNTIL: (I) THE CLASS CERTIFICATION IS DENIED; (II)
THE CLASS IS DECERTIFIED; OR (III) COUNTERPARTY IS EXCLUDED FROM THE CLASS BY
THE COURT.

Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated
herein.”


--------------------------------------------------------------------------------




20.           Counterparty hereby agrees (a) to check this Master Confirmation
carefully and immediately upon receipt so that errors or discrepancies can be
promptly identified and rectified and (b) to confirm that the foregoing (in the
exact form provided by GS&Co.) correctly sets forth the terms of the agreement
between GS&Co. and Counterparty with respect to any particular Transaction to
which this Master Confirmation relates, by manually signing this Master
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, Facsimile No.
212-428-1980/83.

 

Yours faithfully,

 

 

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

 

 

By:

/s/ Conrad Langenegger

 

 

Authorized Signatory

 

 

 

Agreed and Accepted By:

 

 

 

 

 

ADVANCED MEDICAL OPTICS, INC.

 

 

 

 

 

By:

/s/ Aimee S. Weisner

 

 

 

 

Name:

Aimee S. Weisner

 

 

 

Title:

Corporate Vice President,

 

 

 

 

General Counsel and Secretary

 

 

 


--------------------------------------------------------------------------------


SCHEDULE A

SUPPLEMENTAL CONFIRMATION

To:

 

Advanced Medical Optics, Inc.
1700 East St Andrew Place
Santa Ana, CA 92705

 

 

 

From:

 

Goldman, Sachs & Co.

 

 

 

Subject:

 

Issuer VWAP Prepaid Share Forward Transaction

 

 

 

Ref. No:

 

[Insert Reference No.]

 

 

 

Date:

 

[                                    ]

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Advanced Medical Optics, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below.  This Supplemental
Confirmation is a binding contract between GS&Co. and Counterparty as of the
relevant Trade Date for the Transaction referenced below.

1.             This Supplemental Confirmation supplements, forms part of, and is
subject to the Master Confirmation dated as of June 7, 2006 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time.  All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2.             The terms of the Transaction to which this Supplemental
Confirmation relates are as follows:

Trade Date:

 

[                                ]

Termination Date:

 

[                                ], subject to GS&Co.’s right to accelerate the
Termination Date to any date on or after the First Acceleration Date.

First Acceleration Date:

 

[                   ], or, if such date is not an Exchange Business Day, the
next following Exchange Business Day.

Forward Price Adjustment Amount:

 

USD [    ]

Prepayment Amount:

 

USD [    ]

Initial Shares:

 

[                      ] Shares.

Minimum Shares:

 

[                      ] Shares.

Maximum Shares:

 

[                      ] Shares.

Ordinary Dividend Amount:

 

For any calendar quarter, USD0.00

3.             Counterparty represents and warrants to GS&Co. that neither it
nor any “affiliated purchaser” (as defined in Rule 10b-18 under the Exchange
Act) has made any purchases of blocks pursuant to the proviso in Rule
10b-18(b)(4) under the Exchange Act during the four full calendar weeks
immediately preceding the Trade Date.

A-1


--------------------------------------------------------------------------------




Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to this Transaction, by manually signing
this Supplemental Confirmation or this page hereof as evidence of agreement to
such terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely,

 

 

 

GOLDMAN, SACHS & CO.

 

 

 

By:

 

 

Authorized Signatory

Agreed and Accepted By:

ADVANCED MEDICAL OPTICS, INC.

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 


--------------------------------------------------------------------------------